NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARCO MANUEL TORRES,                        )
                                            )
              Petitioner,                   )
                                            )
v.                                          )    Case No. 2D17-2739
                                            )
CRAIG LATIMER, HILLSBOROUGH                 )
COUNTY SUPERVISOR OF                        )
ELECTIONS,                                  )
                                            )
              Respondent.                   )
                                            )

Opinion filed March 23, 2018.

Petition for Writ of Certiorari to the
Circuit Court for the Thirteenth Judicial
Circuit for Hillsborough County; sitting
in its appellate capacity.

Marco Manuel Torres, pro se.

Louis Whitehead, III, Senior Assistant
County Attorney, Tampa, for
Respondent.


PER CURIAM.


              Denied.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.